Opinion by
Mr. Justice Williams,
The issue in this case was framed under the sheriff’s inter-pleader act to determine the title to certain articles of personal property levied on by the sheriff of Susquehanna county as the property of Uriah Ridgeway. The articles were found in the. possession of Elmer H. Ridgeway, a son'of Uriah Ridgeway, who claimed them, not under or in the right of his father, but, as the bailee of Silas Hartley, the plaintiff. Two questions of fact were raised on the trial. The first related to the bona fides of Hartley’s title. The other to the bona fides of Weideman’s judgment. The ground of actual controversy over either question was narrow. The title set up by Hartley was based as to some of the articles claimed by him on a sheriff’s sale made in 1884 at which he became the purchaser. As to the' other articles it rested on a sale made by Uriah Ridgeway to him as part of a tripartite arrangement between him and the two Ridgeways, the history and character of which were shown by the evidence to be substantially as follows. After the sheriff’s sale in 1884, Hartley did not remove the personal property *315bought by him but suffered it to remain in the possession of and to be used by Uriah Ridgeway. In 1886, Ridgeway’s interest in the real estate occupied by him was brought to sale by the sheriff and Hartley became the purchaser of this also. He also bought at private sale other outstanding interests in the same land and became the owner thereby of the farm in fee simple. He did not disturb Ridgeway’s possession of the farm and seems to have been trying to get some definite agreement with him fixing the total sum invested in the property real and personal and in loans to him. To this end near the close of 1886 he issued a writ or writs of fieri facias against Ridgeway and caused a levy to be made upon the personal property now in controversy or a considerable part of it, embracing stock, grain, farming implements and household goods upon the premises. This resulted in several meetings between the parties and an effort to adjust the amount of Hartley’s loans and investments. Uriah Ridgeway then alleged that his son, Elmer, who was yet a minor, was the owner of the crops and farming implements; that he had given his son his time and he had earned and raised the articles to which he claimed title, and that these could not be sold under the writs issued against himself for that reason. There seems to have been a disposition on the part of Hartley as well as the father to vest in the son a title to all the property real and personal if a satisfactory settlement could be made in regard to the amount of Hartley’s investments; but this was not reached, nor was any satisfactory method of making the title to the son devised by them. They finally agreed to meet at the law office of Searle and McCollum in Montrose, to lay the whole subject before D. W. Searle, Esq., now Judge Searle, and to act under his advice. This meeting was held on the 17th day of January 1887. It resulted in an ascertainment of the amount of Hartley’s investments, in a transfer of all the personal property by Uriah Ridgeway to Hartley, and in an arrangement for the conveyance of all the property real and personal by Hartley to Elmer II., the son, who paid $1,000 down and engaged to pay $8,500 more in annual instalments, as the full price of all the property and in discharge of all the claims held By Hartley against his father. Of the hand money then paid, Uriah Ridgeway furnished to his son $800 to enable him to complete the bargain, and obtain the satisfaction of the claims which *316Hartley held against himself. When this was accomplished the parties returned home with apparent acquiescence in and satisfaction with what had been done. The father had secured the satisfaction of the claims of Hartley against him and the transfer of the title to all the property real and personal to his son. The son had secured time in which to pay for the property he had purchased. Hartley had secured a settlement of his demands, a payment upon them and a prospect for their ultimate payment in full. For nearly six months harmony seems to have followed. At length misunderstanding arose between father and son, and the father went out from the house he had occupied with his son on the farm and trouble began.
With the origin or extent of the trouble we have here nothing to do. The first question was over the bona fides of the arrangement made under the supervision of Judge Seakle on the 17th day of January, 1887. Was this an honest arrangement made to secure the property to the son upon the payment of the money due to Hartley, or was it a fraudulent device to take the property of Uriah Ridgeway and put it beyond the reach of his creditors ? The plaintiff relied on the title shown hy the sheriff’s sale of 1884 and the private sale of January, 1887. This was certainly a good title, prima facie, as against Uriah Ridgeway and all persons claiming through or under him. The defendant realized the stress of the situation and rested his attack upon the title on an allegation that hoth the sheriff’s sale and the contract of January, 1887, were intended to cheat and defraud the other creditors of Uriah Ridge-way of whom he claimed to be one. The witness relied on to establish this proposition was Uriah Ridgeway himself. He was a competent witness and was fully examined. The defendant then sought to corroborate the testimony of this witness and show the fraudulent intent of Hartley by proving the declarations of Ridgeway to one of his sons made some time after the sheriff’s sale of 1884 as to Hartley’s motives, and statements to him in regard to his becoming a purchaser at the sale. These were the declarations of a competent witness actually testifying in the cause, and then present in court. Upon what principle they were competent as the evidence in the cause then stood we are unable to understand. They were in no sense part of the res gestse. They were not the declarations of the party *317made to the witness by whom they were proved. It was in fact an attempt to prove by one what he had heard another say had been said by the party to be affected. This will not do : Kline v. McCandless, 139 Pa. 223; Wolf v. Kohr, 133 Pa. 13. It was Hartley’s title that was assailed, and the question was whether what the witness alleged he had heard Ridgeway say in the absence of Hartley, as to what Hartley had said to him about becoming a purchaser at the sheriff’s sale, was competent evidence to affect Hartley. It is text law that the declarations of a party must be proved by one who heard them. It will not do to show by A that B told him that he heard C make a certain statement, if it is C who is to be affected by the testimony. This evidence should have been excluded.
The defendant claimed to be a creditor of Uriah Ridgeway with a demand arising two years before the sheriff’s sale, or in 1882. The note on which his judgment was entered was given about the time of the difficulty between Uriah Ridgeway and his son and was antedated some months. It was in fact given in the summer of 1887. It became necessary therefore to show the consideration of the note and the time when the alleged indebtedness arose. For this purpose the defendant’s testimony and that of Ridgeway was relied on. They alleged that in 1882 Ridgeway was a member of the firm of Powell & Ridge-way, doing business as butchers and dealers in meat; and that the firm purchased live cattle from Weideman upon which there was due in that year when the partnership business closed about $1,500. No proceeding seems ever to have been taken by Weideman against the partnership or either of its members; but in the summer of 1887 Weidemau and Ridgeway came to Montrose, and a note was given by Ridgeway for the sum of $1,524.75, alleged to have been for the debt of Powell & Ridgeway. The plaintiff denied the existence of this debt and asserted that the actual balance due to Weideman from the firm was less than $30.00. For the purpose of contradicting Ridgeway in regard to this subject the plaintiff offered the partnership books of Powell & Ridgeway in which their account of stock purchased was kept, alleging that it woxild show the transactions between the firm and the defendant; and that the account as there kept made the balance a little over $20.00. This offer was rejected. It should have been admitted. Ridgeway had testified that the *318note was given for a debt of tbe firm. If the entries upon the books of the firm were inconsistent with his testimony, this was a circumstance calculated to affect Ms credibility, to wMch the plaMtiff was entitled, and wlfich if not satisfactorily explained was entitled to great weight. In an action by Weideman against Powell & Ridgeway for the recovery of this debt the firm could not have used their books as evidence of the amount of the claim against them ; but the effort here was to make use of the entries upon the firm books to contradict or at least to discredit the statements of one of the members of the firm M regard to a partnership transaction. This would not have been conclusive evidence as to the character of the transaction, but it might have been persuasive upon the subject for which it was offered, viz: the credibility of Ridgeway’s testimony and the bona fides of the alleged debt. The circumstances under wMch the note was given, the time at wMch it was given, its amount, and the use which was at once made of it, were suggestive of a purpose on the part of Ridgeway to defeat the arrangement to which he had been a party some six months before, and under which his son had acquired with his active assistance the title to the farm and all the personal property upon it.
The plaintiff should have been allowed to test his credibility by the entries upon the books of Powell & Ridgeway under his offer. It is to be regretted that this protracted litigation must occupy the attention of the court still longer but the errors referred to require us to reverse the judgment. It is now reversed accordingly and a venire facias de novo is awarded.